DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 32, 34, 35, 41, 42 and 44 are pending in the application. Claim 44 is withdrawn.  Claims 32, 34, 35, 41 and 42 are currently under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
All previous rejection not reiterated in this office action are withdrawn.
Specification
The substitute specification filed 6/30/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: there is no marked up copy for the specification.  
The amendment filed 6/30/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the original specification is directed to RGD binding compounds, not RGD receptor site binding compounds.  An ordinary skilled in the art would recognize that compounds that bind RGD does not necessarily bind RGD receptor site.  Moreover, the original specification does not describe compounds that binds to RGD complex, .   
Applicant is required to cancel the new matter in the reply to this Office Action.
Further, it is unclear what title Applicant intend to change to because on page 2, it says to amend the title to “REVERATROL AND RGD MIMETIC COMPOUNDS AND METHODS OF USE,” whereas on page 1 of the specification (clean substitute) the title is “RGD RECEPTOR SITE BINDING COMPOUNDS AND METHODS OF USE.” 
Response to Arguments
Applicant argues that the original specification is clearly directed to RGD receptor site, or RGD recognition site, binding compounds and the amendments are only for clarification  Applicant asserts that the original abstract states targeting the RGD-binding site of selected intra-and extracellular protein so that one of ordinary skilled in the art would immediately understand that it is RGD Recognition site, and compounds that bind to that RGD recognition site, that are in view.  Applicant asserts that the allowed claim 1 of ‘049 recites “binding the polyphenol conjugated to the polymer to a protein comprising an amino acid sequence Arg-Gly-Asp (RGD) recognition site, leading to increased phosphorylation of AMP kinase (AMPK), stimulating fat mobilization,” which makes it evident that the RGD recognition site, or RGD-binding site, is what is being discussed in the original specification.  Applicant states that paragraph [0017] states that embodiments of the invention “also provides methods for identifying target peptides possessing RGD-containing binding sites,” which implies the target peptides had RGD sequences that would be used for binding an RGD receptor site or recognition site.  Applicant 
The above arguments have been fully considered but deemed unpersuasive. The fact that some sections of the original specification describes compositions that bind to RGD binding site does not support each of the places that is being changed in the specification filed on 6/30/2021 because amendment on page 3, for example, changes  “a compound that binds to an RGD sequence” to “a compound that binds to RGD receptor site and/or a complex,” that is clearly different from the meaning of the original specification.  On page 4, the original specification states “identifying target peptides possessing RGD-containing binding sites” whereas the amendment states “identifying target peptides possessing RGD binding sites.”  Such amendment clearly differs from the meaning the original specification is intended because it changes the target peptide from RGD containing peptides to RGD binding sites containing peptides.  In paragraph [0062] from the original specification, it states “a compound that binds to one or more intra-cellular or extracellular lipogenic proteins encoding the amino acid sequence RGD (i.e. an RGD-binding compound),” which clearly indicates that the compound is binding RGD containing protein.  This is not equivalent to binding to RGD binding site containing protein.  Moreover, RGD binding site containing protein is not necessarily a receptor that binds to RGD, it encompasses many binding partners of RGD, which includes antibodies of fragments thereof.  
 "To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999)
MPEP 2163.07(a)
In the present case, the amendment of composition that binds to RGD-receptor is not inherent function of composition that binds to RGD sequence as described in the original specification because RGD receptor is at most one possibility that the composition binds RGD may also binds RGD receptor. 
Applicant asserts that immunoprecipitation was a known method of assaying protein interaction and would be familiar to one of ordinary skilled in the art.  Applicant asserts that the original specification discussed protein binding as evidenced by claim 1 of the issued parent ‘049 patent.  Applicant asserts that one of ordinary skilled in the art would understand such protein binding would be studied and evaluated using immunoprecipitation as standard, so that the amendment will be clarification which is allowed by MPEP 2167.07.
The above argument is fully considered but deemed unpersuasive.  Immunoprecipitation is just one of many process may detect protein binding.  As discussed above, inherency may not be established by probabilities or possibilities.  As such, introducing a specific method for detecting the protein binding after the filing of the original specification constitute new matter.
Applicant argues that paragraph [0068] in the original specification discusses fat cell differentiation and insulin stimulated fat accumulation.  Applicant states that one of ordinary skilled in the art would readily understand cell differentiation-undifferentiated cells may differentiate into preadipocytes which may then undergo terminal differentiation into mature adipocytes.  Applicant states that one of skilled in the art would understand fat accumulation only occurs in the differentiated cell with insulin receptors and is dependent on insulin.  
This argument is not persuasive because the original specification describes assaying for fat accumulation in cells without make any mention to whether the cells are differentiated or not. Paragraph [0068] of the original specification describes screening compounds that can modulate insulin function by preventing insulin stimulated fat cell differentiation or insulin stimulated fat accumulation, which does not specify whether the cells are preadipocytes, adipocytes or cells of other type.  Paragraph [0092] of the specification teaches “the polymer conjugated polyphenols described herein also prevented the lipid accumulation that occurred in HepG2 cells exposed to high glucose.” It is thus apparent that fat accumulation is assayed in non-differentiated non-adipocytes.  As such, amendment introducing new limitation of assaying fat accumulation in differentiated cells after the filing of the original supplication constitutes new matter.  
Therefore, the objection is maintained for reason discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 34, 35, 41 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Newly amended claim 32 and 42 recites new limitation “fat accumulation in a differentiated cell.”  This amendment does not have support in the specification originally filed.  The original specification does not describe fat accumulation in differentiated cell. Therefore, the addition of new limitation that does not have support in the original specification constitutes new matter.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 34, 35, 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, the recitation of “wherein the insulin-related phenotypic change is at least one of impaired insulin stimulated fat cell differentiation and impaired insulin stimulated fat accumulation in a differentiated cell” renders the claim indefinite because it is unclear how such phenotypic change is determined in said cell lines. Does it mean these phenotype changes occurs in the cells that is overexpression sirtuin protein recombinantly or in a different fat cell or differentiated cell? 
Dependent claims 34, 35 and 41 are rejected for same reason because they depend on claim 32.  
Regarding claim 42, the recitation of “whether the test compound prevents at least one fat cell differentiation and fat accumulation in a differentiated cell” renders the claim indefinite because it is unclear how such phenotypic change is determined in said cell lines. Does it mean these phenotype changes occurs in the cells that is overexpression RGD protein recombinantly or in a different fat cell or differentiated cell? Furthermore, the recitation of “disrupts the wild type protein” renders the claim indefinite because it is unclear how the protein may be disrupted.  Does it mean the wild type protein is degraded, the wild type protein lost certain activity or lost interaction with other protein?  As such, the metes and bounds cannot be established.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The parent claim 32 recites the first cell line expresses recombinantly sirtuin protein, which is intracellular.  As such, claim 34 reciting membrane bound, extra-cellular and intracellular protein encoding RGD does not further limit claim 32.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636